Citation Nr: 0823294	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-07 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel






INTRODUCTION

The veteran served on active duty from August 1983 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied entitlement to service 
connection for a low back disorder and for traumatic 
arthritis of the hips.   


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's low back 
disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
degenerative disc disease or arthritis was diagnosed within 
one year after separation from service.

2.  The competent and probative evidence of record does not 
show a current diagnosis of any bilateral hip disorder.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2007); 38 C.F.R. (2007).

2. Service connection for a claimed bilateral hip disorder is 
not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 C.F.R. 3.159 (2007); 
73 FR 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in December 2004, March 2006 
and June 2006; a rating decision in March 2005; and a 
statement of the case in February 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in December 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for service connection for a low back 
disorder.  A medical examination is not necessary for the 
claim for service connection for a bilateral hip disorder as 
a bilateral hip disorder is not shown in service and there is 
no current medical diagnosis of a current bilateral hip 
disorder.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran seeks service connection for a low back disorder 
and for a bilateral hip disorder.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis or other organic 
diseases of the nervous system, become manifest to a degree 
of 10 percent within one year from date of termination of 
that service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2007).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran contends that low back and bilateral hip 
conditions are related to injuries from a motor vehicle 
accident in service.  He stated that not much attention was 
given to his lower back and hips at the time of the injury 
and that he shook off the stiffness he felt during the weeks 
following the accident.  He claimed that his lower back had 
been getting worse over the years.  A chiropractor had told 
him that at some point he had damaged a disc in his lower 
back.  He had not brought a claim earlier for fear it would 
disqualify him from certain types of employment.  He has 
current symptoms in his mid-and low back and bilateral hip 
which he feels are related to the accident in service.  

Service medical records show that at the veteran's enlistment 
examination in September 1982 his spine and lower extremities 
had a normal clinical evaluation.  In a report of medical 
history accompanying the examination, he denied having or 
having had recurrent back pain.  In August 1985 the veteran 
was involved in a motor vehicle accident.  He was thrown out 
of a military jeep and suffered a head injury with right 
frontal linear skull fracture.  Within a short period of 
time, the veteran expressed some additional complaints 
related to the accident which did not include his back or 
hips.  He recuperated and was able to finish his active duty 
until August 1989.  At a periodic examination in November 
1987 and an examination for Special Forces in September 1988, 
the veteran denied having or having had recurrent back pain.  
He stated that he was in excellent physical condition.  On 
examination, his spine and lower extremities were clinically 
evaluated as normal.  He did not desire a medical examination 
at the time of separation.  

At a periodic examination in June 1995 for the Army Reserve 
the veteran denied recurrent back pain.  His spine and lower 
extremities were clinically evaluated as normal.  At an 
initial profile examination for the Army Reserve in March 
1997 the veteran reported having or having had recurrent back 
pain.  The examiner noted that the veteran had back pain on a 
daily basis since the vehicle accident in service for which 
he took over the counter medication.  On examination his 
spine was clinically evaluated as normal and no hip 
abnormality was noted.  

In an undated statement, the veteran described the training 
accident in August 1985.  This was written most likely in 
spring/early summer of 1997, as it apparently was part of a 
packet in 1997 requesting a permanent physical profile for 
the Army Reserve.  The veteran reported the symptoms he 
experienced as a result of the accident which did not include 
any mention of his low back or bilateral hip.

In the veteran's initial claim for disability benefits 
received in October 1989 and a subsequent claim in October 
1990 for service connection for claimed residuals due to the 
August 1985 injury suffered in service, neither a low back 
condition nor bilateral hip condition was claimed.  

Private medical records show that in January 1996 the veteran 
complained of low back pain with onset of several years off 
and on.  He also believed he strained his back as a teenager.  
The assessment was chronic low back strain, mechanical.  The 
following month he reported that he used to have back 
problems as a child when he used to lift wood.  A February 
1996 x-ray revealed mild degenerative disc changes at L4/5.  
In February 1998 he requested a letter saying that his jeep 
accident in 1985 was a cause of his current back and neck 
pain.  The records do not contain such a letter.  

Private chiropractic records show complaints of low back pain 
and left hip pain.  In October 2002 the diagnoses were lumbar 
disc syndrome, lumbar facet syndrome, and myofascial pain 
syndrome.  

A private medical record in August 1999 shows the veteran 
sought an evaluation to go from Army Reserves to Air Force 
Reserves.  He related his symptoms which did not include a 
low back or bilateral hip disorder.  The assessment did not 
include a low back or bilateral hip disorder.  

VA treatment records from September 2004 to May 2006 show 
complaints and treatment of back pain and radiating left hip 
pain.  A November 2004 x-ray of the thoracic spine revealed 
mild leftward curvature of the lower thoracic spine.  There 
was no acute osseous injury.  A November 2004 x-ray of the 
lumbar spine revealed moderate disc space narrowing at the 
L5-S1 level.  

At a VA examination in August 2006, the veteran related that 
he first sought treatment for complaints of lumbosacral spine 
pain in 1996.  The diagnosis was lumbosacral spine pain since 
1996, degenerative disc disease at L5-S1.  The VA examiner 
opined that the complaints from the thoracic and lumbosacral 
spine were not likely service-connected.  He never had any 
complaints of thoracolumbar and lumbosacral spine pain when 
he was in service and his first complaints of pain started in 
1996.  

Low back disorder

After review of the complete record, entitlement to service 
connection for a low back disorder is not established.

Although the veteran related a history of childhood back pain 
when seen post service in 1996, at the time of his enlistment 
examination in September 1982 he denied having or having had 
recurrent back pain and no back disorder was recorded in the 
examination report.  Thus he is considered to have been in 
sound condition at the time of enlistment.  U.S.C.A. §§ 1111, 
1137 (West 2002 & Supp. 2007).  In addition, the veteran does 
not contend that he had a low back disorder which was 
aggravated in service.  

The veteran believes that his low back disorder is due to a 
motor vehicle accident in service.  However, service medical 
records at the time of the motor vehicle accident in service 
and thereafter do not show complaints, findings, or diagnosis 
of a low back disorder.  Thus, the Board finds that a 
diagnosis of a chronic low back disorder is not shown in 
service.   

There is no medical evidence of record that shows 
degenerative disc disease or arthritis of the lumbar spine 
was manifested to a compensable degree within one year from 
the veteran's date of separation from service.  Accordingly, 
entitlement to service connection for degenerative disc 
disease of the lumbar spine on a presumptive basis is not 
warranted.

The first signs of back pain are in 1996, approximately seven 
years after separation from service.  In view of the period 
without complaints or treatment, the Board finds that there 
is no evidence of a continuity of symptomatology, which 
weighs heavily against the claim.  Maxon v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Although at an examination for a profile in the Army Reserve 
in March 1997 the veteran reported having back pain on a 
daily basis since the vehicle accident, on examination his 
spine was normal.  In addition, a statement prepared by the 
veteran relative to his profile request in 1997 based on 
residuals of his accident in service, did not include a low 
back condition among those residuals.  

Private and VA medical treatment records show complaints and 
treatment of back pain and x-ray evidence of degenerative 
disc disease.  This medical evidence, however, does not 
provide competent medical evidence of a link to service or to 
symptomatology since service.  

The Board finds that the August 2006 VA medical report and 
opinion which addressed the issue of causation of the 
veteran's low back disorder are of the greatest probative 
value in this case.  The VA examiner reviewed the claims 
folder, to include service medical records and post-service 
treatment records, and then discussed the evidence.  The VA 
examiner found no relationship between the veteran's low back 
disorder and his service.  It appears that the VA physician's 
opinion was based upon review of the claims file, physical 
examination, previous findings in examinations of the 
veteran, and the application of sound medical judgment.  In 
addition, no contrary competent medical opinion or other 
medical evidence relating the veteran's low back disorder to 
service or any incident of service has been presented.

The Board recognizes the contentions of the veteran as to his 
low back disorder.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, those assertions do not constitute competent 
medical evidence that the veteran's low back disorder is 
linked to service.   

Thus, the Board finds that the preponderance of the competent 
and probative evidence is against the veteran's claim of 
entitlement to service connection for a low back disorder.  
Although degenerative disc disease of the lumbar spine has 
been diagnosed, there is no probative, competent medical 
evidence of record linking the disability to service.  No 
probative, competent medical evidence exists of a 
relationship between a low back disorder and any continuity 
of symptomatology asserted by the appellant.  McManaway v. 
West, 13 Vet. App. 60 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and the current claimed condition); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

Accordingly, the Board finds that the competent and probative 
medical evidence of record preponderates against finding that 
a low back disorder is a result of service or an incident in 
service.  Thus, service connection is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hip disorder

After review of the complete record, the Board finds that 
entitlement to service connection for a bilateral hip 
disorder claimed as traumatic arthritis of the bilateral hip 
is not established.

Although the veteran was involved in a motor vehicle accident 
in August 1985, no complaints, findings, or diagnoses of any 
hip disability were shown in service.  Post service, the 
veteran's Army Reserve physical examination reports were 
negative for any complaints, findings, or diagnoses of any 
hip disability.  Private treatment records and VA records 
show the veteran's complaints of left hip pain that radiates 
down his left leg but the record contains no findings or 
diagnosis of any left hip disability.  No medical opinion or 
other medical evidence relating the veteran's bilateral hip 
complaints of pain to service or any incident of service has 
been presented.  Furthermore, no competent medical evidence 
has been presented demonstrating the presence of any current 
hip disability.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110 
(West 2002).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In this case, the medical evidence does not render 
plausible a claim that the complaints of bilateral hip pain 
constitute a medical disability.  There is no competent 
medical evidence of a current diagnosis of any disability of 
the right or left hip.  In the absence of proof of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board has carefully considered the veteran's statements.  
He is competent, as a lay person, to report that as to which 
he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to offer a medical 
opinion as to cause or etiology of the claimed disability.  
There is no evidence of record that the veteran has 
specialized medical knowledge sufficient to render a medical 
opinion as to diagnosis or etiology.  Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opinion on matter requiring medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's statements 
therefore are not competent medical evidence of a nexus 
between his claimed bilateral hip disorder and active 
service.  

Lacking a current medical diagnosis of a bilateral hip 
disorder which can be linked to service or to a service-
connected disability, service connection must be denied.  
Since the preponderance of the evidence is against the claim 
of service-connection for bilateral hip disorder, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for bilateral hip disorder 
claimed as traumatic arthritis of the bilateral hip is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


